DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of 1,4-butanediol and 2,4-PDCA diethyl ester in the reply filed on 06/21/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The species 1,2-ethanediol (part A.), and 2,4-PDCA,  2,4-PDCA-2-methyl ester,  2,4-PDCA-4-methyl ester, 2,4-PDCA dimethyl ester,  2,4-PDCA-2-ethyl ester,  2,4-PDCA-4-ethyl ester,  2,5-PDCA,  2,5-PDCA-2-methyl ester, 2,5-PDCA-5-methyl ester, 2,5-PDCA dimethyl ester,  2,5-PDCA-2-ethyl ester, 2,5-PDCA-5-ethyl ester,  and 2,5-PDCA diethyl ester (part B.) are withdrawn from further consideration as being drawn to a nonelected species. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 12-22 and 39-41 and species 1,4-butanediol and 2,4-PDCA diethyl ester are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 12-22 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 recites the phrase “the process comprises reacting together components (a), (b) and optionally (c)” which renders the claim vague and indefinite since it is unclear how the copolymer can be formed without the presence of a protocatechuate dioxygenase.   Dependent claims 13-22 are also rejected because they do not correct the defect. 
Claim 39 recites the phrase “using a protocatechuate dioxygenase” which renders the claim vague and indefinite since it is unclear as to how the enzyme is used.   Dependent claims 40 and 41 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 12-22 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of process for the formation of a genus of copolymers comprising the copolyester of (a)genus of pyridinedicarboxylic acids (PDCA) or a genus of mono- or diester of pyridinedicarboxylic acids; (b) genus of diols; and (c) optionally, at least one aliphatic dicarboxylic acid or a mono- or diester derivative thereof wherein the process comprises reacting together components (a), (b) and optionally (c), wherein the pyridinedicarboxylic acid is obtained by a process comprising the steps of (i) using a genus of protocatechuate dioxygenases to form a ring-opened product of 3,4-dihydroxybenzoic acid; and (ii) cyclising the ring-opened product of step (i) with a nitrogen source to form the pyridinedicarboxylic acid.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of protocatechuate dioxygenases.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the protocatechuate dioxygenase activity that can be used to form a ring-opened product of 3,4-dihydroxybenzoic acid.  The specification as originally filed only discloses a process for the formation of pyridinedicarboxylic acid (PDCA) from dihydroxybenzoic acid comprising the steps of (i) contacting a protocatechuate dioxygenase produced by Rhodococcus jostii with dihydroxybenzoic acid to produce a ring-opened product; and (ii) cyclising the ring-opened product of step (i) with a nitrogen source to form the pyridinedicarboxylic acid, wherein: (a) the pyridinedicarboxylic acid is 2,4-pyridinedicarboxylic acid, and wherein the protocatechuate dioxygenase is protocatechuate 4,5-dioxygenase, and the ring-opened product is 4-carboxy-2-hydroxymuconate-6-semialdehyde (CHMS).
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of process for the formation of a genus of copolymers comprising the copolyester of (a)genus of pyridinedicarboxylic acids (PDCA) or a genus of mono- or diester of pyridinedicarboxylic acids; (b) genus of diols; and (c) optionally, at least one aliphatic dicarboxylic acid or a mono- or diester derivative thereof wherein the process comprises reacting together components (a), (b) and optionally (c), wherein the pyridinedicarboxylic acid is obtained by a process comprising the steps of (i) using a genus of protocatechuate dioxygenases to form a ring-opened product of 3,4-dihydroxybenzoic acid; and (ii) cyclising the ring-opened product of step (i) with a nitrogen source to form the pyridinedicarboxylic acid. 



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 12-22 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable 
over Barry et al. ("Characterizing the Promiscuity of LigAB, a Lignin Catabolite Degrading Extradiol Dioxygenase from Sphingomonas paucimobilis SYK-6", BIOCHEMISTRY, 2013, 52(38): 6724-6736; IDS filed 03/10/2020) in view of Yamanashi et al. ("In vitro reconstitution of the catabolic reactions catalyzed by PcaHG, PcaB, and PcaL: the protocatechuate branck of the β-ketoadipate pathway in Rhodococcus jostii RHA1" 79(5) Bioscience, Biotechnology, and Biochemistry, 2015, 79(5): 830-835; IDS filed 03/10/2020), Lv et al. ("Interaction among multiple microorganisms and effects of nitrogen and carbon supplementations on lignin degradation", Bioresource Technology, 2013, 155: 144-151; IDS filed 03/10/2020). 

Barry teaches a process for the production of pyridinedicarboxylic acid (PDCA or lutidinic acid) by contacting dihydroxybenzoic acid with a protocatechuate dioxygenase to open a ring followed by cyclizing the ring-opened product with a nitrogen source to form the pyridinedicarboxylic acid (abstract and page 6727, column 1, final full paragraph).  Barry discloses that the protocatechuate dioxygenase can be 4,5- protocatechuate dioxygenase (page 6725, Scheme 1).  Barry discloses that the product, CHMS is converted to 2.4-lutidinic acid in the presence of a nitrogen source, which may be ammonium hydroxide (page 6727, column 1, final full paragraph).  Barry discloses that the starting material may be obtained from lignin (abstract).  Barry discloses that the process can be catalyzed by Rhodococcus bacteria (paragraph bridging pages 6724 and 6725).  Barry fails to disclose or suggest that the Rhodococcus strain is Rhodococcus jostii.  

	Yamanashi et al. discloses that the protocatechuate branch of the β-ketoadipate pathway is found in Rhodococcus jostii RHA1, and that this branch is reconstituted in vitro (abstract).   Yamanashi discloses that protocatechuate dioxygenase activity is detected cell-free extracts of R. jostii RHA1 (page 830, column 2, final paragraph).  Yamanashi discloses that protochatechuate 3,4-dioxygenase is encoded as two subunits in R. jostii RHA1 (page 831, column 1).  Yamanashi discloses expression of recombinant protochatechuate 3,4-dioxygenase in E. coli (paragraph bridging pages 831 and 832).

	Lv et al. discloses the effects of nitrogen supplementation on lignin degradation by a variety of microorganisms (abstract and page 145, column 1, first full paragraph).  Lv discloses that Rhodococcus jostii bacteria are known to depolymerize lignin (page 145, column 1, first full paragraph).  Lv discloses that a nitrogen source enhances lignin degradation (page 148, column 2, final paragraph). Lv discloses that ammonium chloride, ammonium sulfate and ammonium nitrate have a positive effect on lignin degradation, with ammonium chloride showing the most positive improvement (page 148, column 2, final paragraph).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by culturing the Rhodococcus jostii of Yamanashi et al. or Lv et al. in the presence of dihydroxybenzoic acid of Barry et al. and nitrogen source of Barry et al. or Lv et al. in order to carry out the reaction to produce PDCA because the protocatechuate pathway is well-known, as described by Barry et al , and is also known to degrade lignin in a variety of cells, including the Rhodococcus jostii of Yamanashi et al. and Lv et al..  Thus, the production of PDCA can take place in vitro, or in a culture of Rhodococcus jostii cells, which produce the required protocatechuate dioxygenase.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because production of PDCAby contacting dihydroxybenzoic acid with a protocatechuate dioxygenase is known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 12-22 and 39-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10612057 (04/07/2020; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or specification of the patent teach a process for the formation of a copolymer comprising the copolyester of (a) at least one pyridinedicarboxylic acid (PDCA) or a mono- or diester of pyridinedicarboxylic acid; (b) at least one diol; and (c) optionally, at least one aliphatic dicarboxylic acid or a mono- or diester derivative thereof wherein the process comprises reacting together components (a), (b) and optionally (c). Thus, the teachings anticipate the claimed invention.



Conclusion

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272-0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652